Citation Nr: 1223483	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  06-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) following a November 2011 Order from the United States Court of Appeals for Veterans Claims (CAVC) partially vacating the Board's October 2010 decision in this matter.  The Court's Order granted a November 2011 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.

The issue of entitlement to an increased rating greater than 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As directed by the November 2011 JMR and Order, the Board finds that the issue of entitlement to TDIU is on appeal before the Board.  Specifically, the issue of entitlement to TDIU was raised as part of the Veteran's claim for increased rating for his service-connected low back disability.  While the Board referred the issue of entitlement to TDIU to the RO in its October 2010 decision, the November 2011 JMR and Order concluded that the issue was properly on appeal before the Board.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.

In this case, the Veteran does not meet the percentage requirements for TDIU.  The Veteran is service connected for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; PTSD, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; residuals, chip fracture, left ankle, rated as noncompensable; scar, forehead, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The combined rating is 60 percent.  

While the Board has considered the arguments of the Veteran's representative that the Board should grant entitlement to TDIU without remanding the claim for initial consideration by the RO, the Board notes that the Veteran does not meet the percentage requirements for TDIU.  Thus, pursuant to applicable regulations, the Board cannot award a TDIU in the first instance.  Furthermore, the Board concludes that a remand for additional development is required before a determination can be made as to whether referral for extraschedular consideration is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000), with respect to entitlement to TDIU.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Obtain all medical records and hospitalization records for the Veteran's service-connected disabilities from all applicable VA medical facilities from July 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  Schedule the Veteran for examination.  The examiner must be provided with the entire claims file, including a copy of this remand and a list of the Veteran's service-connected disabilities.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate all of the Veteran's service-connected disabilities.  After completing an examination of the Veteran, reviewing the record, and reviewing any specialty examinations obtained, the VA examiner should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities and what impact, if any, these have on his occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment.  Consideration should not be given to the Veteran's age, and any discussion and/or opinion(s) should be limited to the impact of his Veteran's service-connected disabilities on the ability to obtain or maintain employment.  A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

The examiner specifically is requested to consider, and discuss as necessary, the May 2012 private vocational assessment that indicated the Veteran's low back disability rendered him unable to secure or follow a path of substantially gainful employment from September 1999 and all relevant VA examinations for the Veteran's service-connected disabilities. 

4.  The RO is free to undertake any additional development deemed necessary, to include referring the claim of entitlement to TDIU to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) if appropriate.  

5.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




